Electronically Filed
                                                       Supreme Court
                                                       SCWC-15-0000518
                                                       02-FEB-2017
                                                       09:11 AM



                            SCWC-15-0000518


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                           STATE OF HAWAI'I,

                    Respondent/Plaintiff-Appellee,


                                  vs.


                            AMANDA BIRNBAUM,

                    Petitioner/Defendant-Appellant.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

             (CAAP-15-0000518; CASE NO. 1DTA-15-00158)


         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Petitioner/Defendant-Appellant’s Application for Writ


of Certiorari, filed on December 16, 2016, is hereby rejected. 


           DATED:   Honolulu, Hawai'i, February 2, 2017.

                                   /s/ Mark E. Recktenwald


                                   /s/ Paula A. Nakayama


                                   /s/ Sabrina S. McKenna 


                                   /s/ Richard W. Pollack


                                   /s/ Michael D. Wilson